Citation Nr: 0030559	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-21 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability evaluation for 
service connected posttraumatic stress disorder (PTSD), rated 
50 percent disabling from February 18, 1998, and 70 percent 
disabling from February 9, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

REMAND

The veteran served on active duty from January 1966 to 
January 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO granted service connection and assigned 
a disability evaluation of 50 percent for PTSD.  The veteran 
appealed the disability evaluation to the Board, which denied 
a higher rating.  He appealed the Board's decision to the 
U.S. Court of Appeals for Veterans Claims (formerly the U.S. 
Court of Veterans Appeals; hereinafter, "the Court"), which 
vacated the Board's decision and remanded the case for 
further action by VA.  In this decision, the Board has 
recharacterized the issue on appeal to comply with the 
opinion by the Court in Fenderson v. West, 12 Vet. App. 119 
(1999).     

The record now before the Board includes a copy of an August 
2000 rating decision by which the RO assigned a 70 percent 
rating for PTSD and a total rating on the basis of individual 
unemployability, each effective from February 9, 2000.  The 
evidence then considered by the RO included VA examination 
reports of February and March 2000 and a VA outpatient 
treatment report of April 2000.  This evidence is not 
contained in the record now before the Board.  

Consequently, the case is remanded to the RO for the 
following action:

1.  The RO should associate with the 
claims folder any and all additional 
relevant evidence not currently contained 
in the veteran's claims folder.  The 
additional evidence should include the 
evidence considered in the August 2000 
rating decision and any additional 
records of treatement or examination of 
the veteran's PTSD.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


